Citation Nr: 9906949	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
shell fragment wound scars of the back.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision that granted service 
connection for residuals of shell fragment wound scars of the 
back and assigned a zero percent rating.



FINDING OF FACT

The veteran's shell fragment wound scars of the back are 
manifested primarily by hyperpigmented areas and 2 scars that 
are asymptomatic, without residual deficits.


CONCLUSION OF LAW

The criteria for a compensable rating for shell fragment 
wound scars of the back are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from December 1968 to December 
1970.  He served in Vietnam from May 1969 to April 1970.

Service medical records show that in June 1969 in Vietnam the 
veteran had a "piece of frag" in his back.  The wound was 
debrided and closed with sutures, but reopened after the 
stitches were removed.  The wound was described as 3 cm., 
clean and dry.  It required further cleaning and dressing 9 
days later when it was reportedly infected.  There are no 
further mentions of the wound in the service medical records, 
and none on the separation examination.  

In connection with a February 1982 quadrennial examination 
for reserve purposes the veteran specifically denied any 
history of back or shoulder pain.

In October 1996, the veteran underwent a VA medical 
examination.  He gave a history of sustaining multiple 
shrapnel wounds to the back in 1969 while in Vietnam.  He 
complained of a sharp pain along the lower back.  He denied 
any radicular or constitutional symptoms.  There were several 
small hyperpigmented areas along the back measuring less than 
5 millimeters in length.  There was a single 4 by 2 
centimeters hyperpigmented keloid scar along the right 
lateral aspect of the back.  There was a 1.5 centimeter 
hyperpigmented scar along the upper back.  The scars were non 
tender to palpation and freely mobile.  The veteran was able 
to forward flex to 80 degrees, extend backward to 30 degrees, 
bend to the right to 40 degrees, and bend to the left to 40 
degrees.  There were equal reflexes at the knees and ankles.  
There was 5/5 strength in the right anterior tibialis and 
extensor hallucis longus gastrocnemius and quadriceps.  There 
was negative straight leg raise on the right and left.  The 
impressions were muscular low back pain; and multiple healed 
scars on back with no evidence of residuals deficit.

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The veteran asserts that the residuals of shell fragment 
wounds to his back are painful and produce functional 
impairment of the upper extremities, including the right 
shoulder, but at his VA examination in October 1996 he denied 
any radicular type pain or constitutional symptoms.  While he 
complained of a sharp pain along the lower back and slight 
limitation of motion of the lumbar spine was noted, these 
symptoms were associated with a non-service-connected low 
back strain.  The manifestations of this non-service-
connected low back disorder may not be considered in the 
evaluation of the service-connected residuals of shell 
fragment wounds to the back.  38 C.F.R. § 4.14 (1998).

In this case, the report of the veteran's October 1996 VA 
medical examination indicates that the residuals of shell 
fragment wounds to the back are manifested primarily by small 
hyperpigmented areas and 2 scars that are asymptomatic.  The 
scars and hyperpigmented areas were not tender and did not 
produce limitation of any joint.  Nor was ulceration of the 
hyperpigmented areas or scars found.  Hence, a compensable 
evaluation or evaluations for the shell fragment wound scars 
of the back are not warranted under the above noted 
diagnostic codes.


In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
there is no limitation of motion of a joint attributable to 
the shell fragment wound scars of the back.  The examiner who 
conducted the October 1996 VA examination found no residual 
deficits associated with the shell fragment wound scars of 
the back and the overall evidence shows that this condition 
is best evaluated by a zero percent evaluation.

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for shell fragment wound 
scars of the back, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased (compensable) evaluation for residuals of shell 
fragment wound scars of the back is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

